756 N.W.2d 77 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Albert Norman BAYER, Defendant-Appellant.
Docket No. 136820. COA No. 281479.
Supreme Court of Michigan.
September 26, 2008.

Order
On order of the Court, the application for leave to appeal the May 15, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the portion of the judgment of the Court of Appeals that states that medical testimony *78 is required in all prosecutions under MCL 750.520b(1)(f)(iv). People v. Baisden, ___ Mich. ___, 756 N.W.2d 73, 2008 WL 4443027 (Docket No. 136321, decided September 26, 2008). In all other respects, the application is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.